Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 12/1/2021 in which Claims 1-18 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 8/17/2022, with respect to the rejection(s) of claim(s) 1, 13 under Kim and Lim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo et al.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 4, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application 2017-0118286 to Kim et al (relied upon English Translation) in view of U.S. Patent Publication 2016/0365071 to Lim et al (“Lim”) in further view of U.S. Patent Publication 2017/0069256 to Seo et al (“Seo”).
As to Claim 1, Kim teaches a display apparatus comprising: a display panel including a plurality of pixels (display panel 10 includes a pixel array...pixel array includes pixels arranged in a matrix form by an intersecting structure of data lines and gate lines, see ¶ 0038; Fig. 3); 5a gate driver configured to provide gate signals to the plurality of pixels (gate driving circuit (or scan driving circuit), see ¶ 0037); a driving controller configured to provide a clock-embedded data signal that includes image data and a training pattern (timing controller 11 [driving controller] transmits a clock training pattern (or preamble) (CT), a control data packet (CTR) through an EPI line pair (DL) according to the EPI interface protocol...and serially transmits the video data packet DATA to the source drive ICs 12, see ¶ 0041; data received through the EPI wiring pair DL includes a clock PCLK. The clock is transmitted to the source drive ICs 12 together with the data, see ¶ 0043); and a data-sensing driver configured to receive the clock-embedded data signal from the driving controller (timing controller 11 transmits a clock training pattern (or preamble) (CT), a control data packet (CTR)...according to the EPI interface protocol...and serially transmits the video data packet DATA to the source drive ICs 12 [data-sensing driver], see ¶ 0041; The clock is transmitted to the source drive ICs 12 together with the data, see ¶ 0043), and provide data voltages corresponding to the image data to the plurality 10of pixels in an active period (source drive IC 12 is connected to the pixel P through a data line 14A...source drive IC 12 includes a DAC; DAC receives digital data, generates a data voltage Vdata for driving, that is, a data voltage for image display...and outputs it to the data line 14A, see ¶ 0095-0096), 
Kim does not explicitly disclose wherein the data-sensing driver determines a set frame number depending on a frame count number.
Lim teaches wherein the data-sensing driver determines a set frame number depending on a frame count number (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number], see ¶ 0052), and performs a clock training operation based on the training pattern in a blank period of one frame of one or more frames that are set by the set frame number (when the number of low periods of the SFC signal is identical to the previously set CDR unit operating condition [clock training operation based on the training pattern], the pulse counter 330 may allow the CDR unit 310 to operate in a corresponding low period of the SFC signal, recovering the reference clock signal REF clock, see ¶ 0052; CDR unit of the data driver 110 may operate during a low period (vertical blank period) of the SFC signal so as to recover the reference clock signal, see ¶ 0039).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lim to teach wherein the data-sensing driver determines a set frame number depending on a frame count number. The suggestion/motivation would have been in order to recover an internal reference clock in a data driver (see ¶ 0005).
Kim and Lim do not expressly disclose perform a clock training operation based on the training pattern in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number.
Seo teaches perform a clock training operation based on the training pattern in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number (calculating a clock cycle count in an input frame of the input synchronization signal [VBP], shifting one of adjacent input frames with different input frames with different input frequencies from each other based on the clock count to generate an output synchronization signal which includes adjacent frames having a substantially same vertical blanking period as each other, see ¶ 0027; a clock counter connected to the memory and configured to count clock cycles of an input frame; a synchronization signal generator connected to the clock counter and configured to generate an output synchronization signal based on the clock count, see ¶ 0031; The clock counter 421 is configured to count clock cycles of a current input frame based on input synchronization signals (e.g., an input vertical synchronization signal Input_Vsync and a clock signal). The clock counter 421 is configured to detect an input frequency of the current input frame based on the clock count of the current input frame, see ¶ 0070).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Lim with Seo to teach perform a clock training operation based on the training pattern in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number. The suggestion/motivation would have been in order to avoid DC afterimage (see ¶ 0028).
As to Claim 2, Kim, Lim and Seo depending from Claim 1, Lim teaches 15wherein the data-sensing driver performs a sensing operation in the blank period while the clock training operation is not performed (Figure 2 illustrates the clock training period operates during a low period of the vertical blank period and RGB pixel data/configuration operates during a high period of the vertical blank period, see ¶ 0039).  
As to Claim 3, Kim, Lim and Seo depending from Claim 2, Lim teaches wherein the data-sensing driver generates the frame count number by counting a number of frames (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number], see ¶ 0052), and 20wherein, in a case in which a clock recovery operation is abnormally performed, the data-sensing driver initializes the frame count number and performs the clock training operation in a subsequent frame (when the second frequency frequency_2 is out of the error range of the first frequency frequency_1 as the comparison result of the FD comparator 320, e.g., when the second frequency frequency_2 of the recovered reference clock signal REF clock_2 is out of the error range of the first frequency frequency_1 of the previously stored reference clock signal REF clock_1 [clock recovery operation is abnormally performed], the FD comparator 320 may transmit a reset signal RESET to the pulse counter 330. The reset signal is a signal for initializing a pulse count of the pulse counter 330, see ¶ 0048; The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; Fig. 3).  
As to Claim 4, Kim, Lim and Seo depending from Claim 3, Lim teaches wherein the driving controller provides set 25information about a plurality of set frame numbers corresponding to a plurality of frame count numbers to the data-sensing driver (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number], see ¶ 0052).  
As to Claim 13, Kim teaches a display apparatus comprising: a display panel including a plurality of pixels (display panel 10 includes a pixel array...pixel array includes pixels arranged in a matrix form by an intersecting structure of data lines and gate lines, see ¶ 0038; Fig. 3); 5a gate driver configured to provide gate signals to the plurality of pixels (gate driving circuit (or scan driving circuit), see ¶ 0037); a driving controller configured to provide a clock-embedded data signal that includes image data and a training pattern (timing controller 11 [driving controller] transmits a clock training pattern (or preamble) (CT), a control data packet (CTR) through an EPI line pair (DL) according to the EPI interface protocol...and serially transmits the video data packet DATA to the source drive ICs 12, see ¶ 0041; data received through the EPI wiring pair DL includes a clock PCLK. The clock is transmitted to the source drive ICs 12 together with the data, see ¶ 0043); and a data-sensing driver configured to receive the clock-embedded data signal from the driving controller (timing controller 11 transmits a clock training pattern (or preamble) (CT), a control data packet (CTR)...according to the EPI interface protocol...and serially transmits the video data packet DATA to the source drive ICs 12 [data-sensing driver], see ¶ 0041; The clock is transmitted to the source drive ICs 12 together with the data, see ¶ 0043), and provide data voltages corresponding to the image data to the plurality 10of pixels in an active period (source drive IC 12 is connected to the pixel P through a data line 14A...source drive IC 12 includes a DAC; DAC receives digital data, generates a data voltage Vdata for driving, that is, a data voltage for image display...and outputs it to the data line 14A, see ¶ 0095-0096), 
Kim does not explicitly disclose wherein the data-sensing driver determines a set frame number depending on a time count number, and performs a clock training operation based on the training pattern in a blank period of one frame of one or more frames that are set by the set frame number.
Lim teaches wherein the data-sensing driver determines a set frame number depending on a time count number (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [time count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a time count number], see ¶ 0052).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lim to teach wherein the data-sensing driver determines a set frame number depending on a time count number. The suggestion/motivation would have been in order to recover an internal reference clock in a data driver (see ¶ 0005).
Kim does not explicitly disclose wherein the data-sensing driver determines a set frame number depending on a time count number.
Lim teaches wherein the data-sensing driver determines a set frame number depending on a time count number (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number], see ¶ 0052), and performs a clock training operation based on the training pattern in a blank period of one frame of one or more frames that are set by the set frame number (when the number of low periods of the SFC signal is identical to the previously set CDR unit operating condition [clock training operation based on the training pattern], the pulse counter 330 may allow the CDR unit 310 to operate in a corresponding low period of the SFC signal, recovering the reference clock signal REF clock, see ¶ 0052; CDR unit of the data driver 110 may operate during a low period (vertical blank period) of the SFC signal so as to recover the reference clock signal, see ¶ 0039).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lim to teach wherein the data-sensing driver determines a set frame number depending on a time count number. The suggestion/motivation would have been in order to recover an internal reference clock in a data driver (see ¶ 0005).
Kim and Lim do not expressly disclose perform a clock training operation based on the training pattern in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number.
Seo teaches perform a clock training operation based on the training pattern in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number (calculating a clock cycle count in an input frame of the input synchronization signal [VBP], shifting one of adjacent input frames with different input frames with different input frequencies from each other based on the clock count to generate an output synchronization signal which includes adjacent frames having a substantially same vertical blanking period as each other, see ¶ 0027; a clock counter connected to the memory and configured to count clock cycles of an input frame; a synchronization signal generator connected to the clock counter and configured to generate an output synchronization signal based on the clock count, see ¶ 0031; The clock counter 421 is configured to count clock cycles of a current input frame based on input synchronization signals (e.g., an input vertical synchronization signal Input_Vsync and a clock signal). The clock counter 421 is configured to detect an input frequency of the current input frame based on the clock count of the current input frame, see ¶ 0070).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Lim with Seo to teach perform a clock training operation based on the training pattern in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number. The suggestion/motivation would have been in order to avoid DC afterimage (see ¶ 0028).
20As to Claim 14, Kim, Lim and Seo depending from Claim 13, Lim teaches wherein the data-sensing driver performs a sensing operation in the blank period while the clock training operation is not performed (Figure 2 illustrates the clock training period operates during a low period of the vertical blank period and RGB pixel data/configuration [sensing operation] operates during a high period of the vertical blank period, see ¶ 0039). 
As to Claim 15, Kim, Lim and Seo depending from Claim 14, Lim teaches wherein the data-sensing driver generates the time count number by counting time (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [time count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count, see ¶ 0052), and 20wherein, in a case in which a clock recovery operation is abnormally performed, the data-sensing driver initializes the time count number and performs the clock training operation in a subsequent frame (when the second frequency frequency_2 is out of the error range of the first frequency frequency_1 as the comparison result of the FD comparator 320, e.g., when the second frequency frequency_2 of the recovered reference clock signal REF clock_2 is out of the error range of the first frequency frequency_1 of the previously stored reference clock signal REF clock_1 [clock recovery operation is abnormally performed], the FD comparator 320 may transmit a reset signal RESET to the pulse counter 330. The reset signal is a signal for initializing a pulse count [time count number] of the pulse counter 330, see ¶ 0048; The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; Fig. 3).  
As to Claim 16, Kim, Lim and Seo depending from Claim 15, Lim teaches wherein the driving controller provides set 25information about a plurality of set frame numbers corresponding to a plurality of frame count numbers to the data-sensing driver (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number], see ¶ 0052).  
8.	Claims 5-11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application 2017-0118286 to Kim et al (relied upon English Translation) in view of U.S. Patent Publication 2016/0365071 to Lim et al (“Lim”) in further view of U.S. Patent Publication 2017/0069256 to Seo et al (“Seo”) and in further view of U.S. Patent Publication 2019/0147831 to Lee et al (“Lee”).
As to Claim 5, Kim, Lim and Seo depending from Claim 4, Kim, Lim and Seo do not expressly disclose wherein the data-sensing driver informs the driving controller whether the clock recovery operation is normal or abnormal through a 5shared back channel. Lee teaches wherein the data-sensing driver informs the driving controller whether the clock recovery operation is normal or abnormal through a 5shared back channel (data driver...may send a feedback signal DSF on a feedback line 142 [shared back channel] to the timing controller 110 [driving controller], where the feedback signal DSF indicates whether the locking of the clock signal has failed [clock recovery operation abnormal], see ¶ 0043; plurality of driver units 200 may use the feedback line 142 carrying the DSF signal as a common bus line, see ¶ 0049).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Lim and Seo with Lee to teach wherein the data-sensing driver informs the driving controller whether the clock recovery operation is normal or abnormal through a 5shared back channel. The suggestion/motivation would have been in order for the timing controller to immediately re-supply the clock training pattern if the locking of the clock signal has failed (see ¶ 0043).
As to Claim 6, Kim, Lim, Seo and Lee depending from Claim 5, Lee teaches wherein the driving controller informs the data-sensing driver that the training pattern is transmitted in the clock-embedded data through a shared forward channel (timing controller 110 may supply a clock training notification signal SFC [clock embedded data]...on a dedicated control line 144, where the SFC signal has a value representing whether the clock training pattern is to be supplied, see ¶ 0041; clock training notification line 144 carrying the SFC signal as a common bus line, see ¶ 0049).  
As to Claim 7, Kim, Lim, Seo and Lee depending from Claim 6, Lim teaches wherein the set frame number is changed as the frame count number is increased by a reference frame number (The pulse counter 330 may internally recognize a number of low periods of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number [set frame number] to a pulse count [frame count number]. The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; previously set CDR unit operating value [reference frame number] may be set to 2N (N is an integer of 0 or more). In an exemplary embodiment, the previously set CDR unit operating value may be set to 3N (N is an integer of 0 or more) or 2N+1 (N is an integer of 0 or more), see ¶ 0055. Examiner construes that the pulse count has to be identical to the previously set CDR unit, therefore, when the CDR unit’s value is 2N, then the pulse count is doubled).  
As to Claim 8, Kim, Lim, Seo and Lee depending from Claim 7, Lim teaches wherein the set frame number is increased 15by one as the frame count number is increased by the reference frame number (The pulse counter 330 may internally recognize a number of low periods of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number [set frame number] to a pulse count [frame count number]. The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; previously set CDR unit operating value [reference frame number] may be set to 2N (N is an integer of 0 or more). In an exemplary embodiment, the previously set CDR unit operating value may be set to 3N (N is an integer of 0 or more) or 2N+1 (N is an integer of 0 or more) [increased by one], see ¶ 0055).  
As to Claim 9, Kim, Lim, Seo and Lee depending from Claim 7, Lim teaches wherein the set frame number is doubled as the frame count number is increased by the reference frame number (The pulse counter 330 may internally recognize a number of low periods of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number [set frame number] to a pulse count [frame count number]. The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; previously set CDR unit operating value [reference frame number] may be set to 2N (N is an integer of 0 or more). In an exemplary embodiment, the previously set CDR unit operating value may be set to 3N (N is an integer of 0 or more) or 2N+1 (N is an integer of 0 or more), see ¶ 0055.  Examiner construes that the pulse count has to be identical to the previously set CDR unit, therefore, when the CDR unit’s value is 2N, then the pulse count is doubled).  
As to Claim 10, Kim, Lim, Seo and Lee depending from Claim 7, Lim teaches 20wherein the reference frame number is increased when the clock recovery operation is abnormally performed (when the recovered reference clock signal is not within the error range of the previously stored reference clock signal, the FD comparator 320 may transmit a reset signal, and the pulse counter 330 may initialize the pulse count. Accordingly, when the pulse counter 330 receives a new SFC signal, the pulse count is set to 1, and determines whether the CDR unit 310 is to be operated by comparing the pulse count set to 1 with the CDR unit operating condition, see ¶ 0057).  
As to Claim 11, Kim teaches a display apparatus comprising: a display panel including a plurality of pixels (display panel 10 includes a pixel array...pixel array includes pixels arranged in a matrix form by an intersecting structure of data lines and gate lines, see ¶ 0038; Fig. 3); 5a gate driver configured to provide gate signals to the plurality of pixels (gate driving circuit (or scan driving circuit), see ¶ 0037); a data-sensing driver (timing controller 11 transmits a clock training pattern (or preamble) (CT), a control data packet (CTR)...according to the EPI interface protocol...and serially transmits the video data packet DATA to the source drive ICs 12 [data-sensing driver], see ¶ 0041; The clock is transmitted to the source drive ICs 12 together with the data, see ¶ 0043); a driving controller configured to provide a clock-embedded data signal that includes image data, a training pattern (timing controller 11 [driving controller] transmits a clock training pattern (or preamble) (CT), a control data packet (CTR) through an EPI line pair (DL) according to the EPI interface protocol...and serially transmits the video data packet DATA to the source drive ICs 12, see ¶ 0041; data received through the EPI wiring pair DL includes a clock PCLK. The clock is transmitted to the source drive ICs 12 together with the data, see ¶ 0043)
Kim does not expressly disclose a driving controller to provide a clock-embedded data signal that includes set information, wherein the data-sensing driver comprises: a frame counter configured to generate a frame count number by counting a number of frames; and a clock training controller configured to receive the frame count number and the set information about a plurality of set frame numbers corresponding to a plurality of frame count numbers, and determine a set frame number among the plurality of set frame numbers depending on the frame count number. 
Lim teaches a driving controller to provide a clock-embedded data signal that includes set information (the pulse counter 330 may transmit an SFC signal [clock-embedded data signal] to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; The pulse counter 330 may determine which number of the sequence of the low periods the input frame control signal corresponds to, e.g., the SFC signal corresponds to and sets the determined number of times to a pulse count, see ¶ 0054), wherein the data-sensing driver comprises: a frame counter configured to generate a frame count number by counting a number of frames (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number], see ¶ 0052); and a clock training controller configured to receive the frame count number and the set information about a plurality of set frame numbers corresponding to a plurality of frame count numbers, and determine a set frame number among the plurality of set frame numbers depending on the frame count number (data driver...may include...a pulse counter 330, see ¶ 0043; Fig. 3; pulse counter 330 may internally recognize a number of low periods [frame count number] of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number to a pulse count [set frame number depending on a frame count number]... the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310 [clock training controller], see ¶ 0052). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lim to teach a driving controller to provide a clock-embedded data signal that includes set information, wherein the data-sensing driver comprises: a frame counter configured to generate a frame count number by counting a number of frames; and a clock training controller configured to receive the frame count number and the set information about a plurality of set frame numbers corresponding to a plurality of frame count numbers, and determine a set frame number among the plurality of set frame numbers depending on the frame count number. The suggestion/motivation would have been in order to recover an internal reference clock in a data driver (see ¶ 0005).
Kim and Lim do not expressly disclose to include the training pattern to the clock-embedded data signal in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number.
Seo teaches to include the training pattern to the clock-embedded data signal in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number (calculating a clock cycle count in an input frame of the input synchronization signal [VBP], shifting one of adjacent input frames with different input frames with different input frequencies from each other based on the clock count to generate an output synchronization signal which includes adjacent frames having a substantially same vertical blanking period as each other, see ¶ 0027; a clock counter connected to the memory and configured to count clock cycles of an input frame; a synchronization signal generator connected to the clock counter and configured to generate an output synchronization signal based on the clock count, see ¶ 0031; The clock counter 421 is configured to count clock cycles of a current input frame based on input synchronization signals (e.g., an input vertical synchronization signal Input_Vsync and a clock signal). The clock counter 421 is configured to detect an input frequency of the current input frame based on the clock count of the current input frame, see ¶ 0070).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Lim with Seo to teach to include the training pattern to the clock-embedded data signal in a blank period of one frame of each of consecutive frame sets, and wherein the consecutive frame sets each include one or more frames that are set by the set frame number. The suggestion/motivation would have been in order to avoid DC afterimage (see ¶ 0028).
As to Claim 17, Kim, Lim and Seo depending from Claim 16, Kim, Lim and Seo do not expressly disclose wherein the data-sensing driver informs the driving controller whether the clock recovery operation is normal or abnormal through a 10shared back channel, and wherein the driving controller informs the data-sensing driver that the training pattern is transmitted in the clock-embedded data through a shared forward channel. Lee teaches wherein the data-sensing driver informs the driving controller whether the clock recovery operation is normal or abnormal through a 10shared back channel (data driver...may send a feedback signal DSF on a feedback line 142 [shared back channel] to the timing controller 110 [driving controller], where the feedback signal DSF indicates whether the locking of the clock signal has failed [clock recovery operation abnormal], see ¶ 0043; plurality of driver units 200 may use the feedback line 142 carrying the DSF signal as a common bus line, see ¶ 0049), and wherein the driving controller informs the data-sensing driver that the training pattern is transmitted in the clock-embedded data through a shared forward channel (timing controller 110 may supply a clock training notification signal SFC [clock embedded data]...on a dedicated control line 144, where the SFC signal has a value representing whether the clock training pattern is to be supplied, see ¶ 0041; clock training notification line 144 carrying the SFC signal as a common bus line, see ¶ 0049).  
  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Lim and Seo with Lee to teach wherein the data-sensing driver informs the driving controller whether the clock recovery operation is normal or abnormal through a 10shared back channel, and wherein the driving controller informs the data-sensing driver that the training pattern is transmitted in the clock-embedded data through a shared forward channel. The suggestion/motivation would have been in order for the timing controller to immediately re-supply the clock training pattern if the locking of the clock signal has failed (see ¶ 0043).
As to Claim 18, Kim, Lim, Seo and Lee depending from Claim 17, Lim teaches wherein the set frame number is changed as the time count number is increased by a reference time (The pulse counter 330 may internally recognize a number of low periods of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number [set frame number] to a pulse count [time count number]. The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; previously set CDR unit operating value [reference time] may be set to 2N (N is an integer of 0 or more). In an exemplary embodiment, the previously set CDR unit operating value may be set to 3N (N is an integer of 0 or more) or 2N+1 (N is an integer of 0 or more), see ¶ 0055. Examiner construes that the pulse count has to be identical to the previously set CDR unit, therefore, when the CDR unit’s value is 2N, then the pulse count is doubled).  
As to Claim 19, Kim, Lim, Seo and Lee depending from Claim 17, Lim teaches wherein the set frame number is increased 15by one as the time count number is increased by the reference time (The pulse counter 330 may internally recognize a number of low periods of the frame control signal, e.g., a number of low periods of the SFC signal and set the recognized number [set frame number] to a pulse count [time count number]. The pulse counter 330 may determine whether the pulse count is identical to a previously set CDR unit operating condition. When the pulse count is identical to the previously set CDR unit operating condition, the pulse counter 330 may transmit an SFC signal to the CDR unit 310, operating the CDR unit 310, see ¶ 0052; previously set CDR unit operating value [reference time] may be set to 2N (N is an integer of 0 or more). In an exemplary embodiment, the previously set CDR unit operating value may be set to 3N (N is an integer of 0 or more) or 2N+1 (N is an integer of 0 or more) [increased by one], see ¶ 0055).  
As to Claim 20, Kim, Lim, Seo and Lee depending from Claim 18, Lim teaches 20wherein the reference time is increased when the clock recovery operation is abnormally performed (when the recovered reference clock signal is not within the error range of the previously stored reference clock signal, the FD comparator 320 may transmit a reset signal, and the pulse counter 330 may initialize the pulse count. Accordingly, when the pulse counter 330 receives a new SFC signal, the pulse count is set to 1, and determines whether the CDR unit 310 is to be operated by comparing the pulse count set to 1 with the CDR unit operating condition, see ¶ 0057).  
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application 2017-0118286 to Kim et al (relied upon English Translation) in view of U.S. Patent Publication 2016/0365071 to Lim et al (“Lim”) in further view of U.S. Patent Publication 2017/0069256 to Seo et al (“Seo”) in further view of U.S. Patent Publication 2019/0147831 to Lee et al (“Lee”) and in further view of U.S. Patent 8,878,792 to Lim et al (“Lim 2”).
As to Claim 12, Kim, Lim, Seo and Lee depending from Claim 11, Lee teaches wherein the data-sensing driver further comprises: a shared back channel transmitter configured to generate a shared back channel signal based on the first lock fail signal (data driver...may send a feedback signal DSF on a feedback line 142 [shared back channel] to the timing controller 110, where the feedback signal DSF indicates whether the locking of the clock signal has failed [clock recovery operation abnormal], see ¶ 0043; plurality of driver units 200 may use the feedback line 142 carrying the DSF signal as a common bus line, see ¶ 0049; if a first-level notification signal (e.g. the SFC signal is logic low) is supplied through the clock training notification line 144 during a period in which a clock training pattern is supplied in the first period, a current flows through a switch SW1 between the lock detector LD and the feedback line 142, so that an output signal FLOCK1 [first lock fail signal] of the lock detector LD [shared back channel transmitter] is transferred to the timing controller 110 as the feedback signal DSF through the feedback line 142, see ¶ 0056), and wherein the driving controller further comprises the shared back channel receiver that is configured to generate a second lock fail signal based on the shared back channel 5signal, and provide the information about the set frame number and the second lock fail signal to the shared forward channel transmitter and the clock-embedded data transmitter (The edge detector ED [shared forward channel transmitter] may be coupled to the feedback line 142 in the second period and output a signal [shared back channel signal] representing whether the clock signal CLK has locked. For example, a second-level notification signal (e.g. the SFC signal is logic high) may be supplied through the clock training notification line 144 in the second period in which the clock training pattern is not supplied. At this time, a current flows through a switch SW2 between the edge detector ED and the feedback line 142, so that an output signal FLOCK2 [second lock fail signal] of the edge detector ED is transferred to the timing controller 110 as the feedback signal DSF through the feedback line 142, see ¶ 0057).
Kim, Lim, Seo and Lee do not expressly disclose wherein the data-sensing driver further comprises: a decoder configured to receive the clock-embedded data signal and decode the set information; and transmit information about the set frame number and the shared back channel signal to a shared back channel receiver.
Lim 2 teaches wherein the data-sensing driver further comprises: a decoder configured to receive the clock-embedded data signal and decode the set information (output driver 1113 may transmit the serial data provided from the serializer 1112 to the source driver 1200 through the clock embedded data channel CEDC. The clock embedded data channel CEDC may be a differential signal line, and the serial data transmitted by the output driver 1113 may be a differential signal. The shared back channel receiver 1114 may receive lock state information from the source driver 1200 through a shared back channel SBC, and may provide the lock state information to the control circuit 1111. The control circuit 1111 may know whether the source driver 1200 is locked or unlocked based on the lock state information transferred through the shared back channel SBC, see Col. 7, lines 19-31; the serial data may be a differential signal, and the input comparator 1211 may compare the differential signal to provide a received signal RX [clock-embedded data signal] to the CDR circuit 2000. The CDR circuit 2000 may recover data DATA and a multi-phase clock signal MPCS from the received signal RX. The deserializer 1213 [decoder] may generate parallel data by sampling the data DATA based on the multi-phase clock signal MPCS. The CDR circuit 2000 may provide the shared back channel transmitter 1214 with a lock signal LOCK indicating whether the CDR circuit 2000 is locked or unlocked, see Col. 7, lines 36-46); and transmit information about the set frame number and the shared back channel signal to a shared back channel receiver (shared back channel transmitter 1214, e.g. to the shared back channel receiver, may transfer the lock state information [set frame number] to the timing controller 1100 based on the lock signal LOCK provided from the CDR circuit 2000, see Col. 7, lines 46-49).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Lim, See and Lee with Lim 2 to teach wherein the data-sensing driver further comprises: a decoder configured to receive the clock-embedded data signal and decode the set information; and transmit information about the set frame number and the shared back channel signal to a shared back channel receiver. The suggestion/motivation would have been in order to transfer lock state information to the timing controller based on the lock signal provided from the CDR circuit (see Col. 7, lines 46-49).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
25Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694